Citation Nr: 0011326	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-01 878A	)	DATE
	)
	)

Certified on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to February 23, 1996, 
for the award of an increased evaluation of 10 percent for a 
bilateral foot rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased rating for the appellant's 
service-connected bilateral foot rash. 

The record further discloses that the appellant was afforded 
a hearing in this matter in November 1999, before the 
undersigned Member of the Board sitting at the RO.  In 
conjunction with this hearing, the appellant supplemented the 
record with clinical reports.  The appellant executed a 
waiver of RO consideration of this evidence.  The Board notes 
that during the course of this hearing, the appellant 
appeared to raise the issue of entitlement to an increased 
evaluation for the service-connected bilateral foot rash.  
Inasmuch as this issue has not been developed for appellate 
review, it is referred to the RO for the appropriate action.

The appellant forwarded VA clinical reports directly to the 
Board, which were received on November 22, 1999.  An 
appropriate waiver form did not accompany these documents.  
These documents pertain to treatment of a foot disorder in 
1999 and February 2000 and are not relevant to the issue 
currently before the Board.  These documents are referred to 
the Ro for appropriate action.  It is unclear from the 
veteran's statements whether he is claiming clear and 
unmistakable error in prior rating actions and/or a Board 
decision.  It is requested that the RO contact the veteran in 
order to clarify this matter and, thereafter, take any 
appropriate actions.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2. In correspondence received on February 23, 1996 by the RO, 
the appellant requested an increased rating evaluation for 
his service-connected bilateral foot rash.

3.  In January 1998, the RO correctly assigned an effective 
of February 23, 1996, the date of receipt of claim, for the 
increased 10 percent rating for the bilateral foot rash. 


CONCLUSION OF LAW

The criteria for an effective date prior to February 23, 
1996, for an increased schedular evaluation to 10 percent for 
a bilateral foot rash have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the appellant's claim for 
an effective date prior to February 23, 1996, for an 
increased evaluation for a bilateral foot rash is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, his claim is plausible and meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  This finding is predicated upon the appellant's 
evidentiary assertions, and VA and private medical records.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992); King v. 
Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.   The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim has been met.

Background

Service connection for a bilateral foot rash was initially 
granted by rating action in July 1972.  A noncompensable 
rating evaluation was assigned for the service-connected 
disability at that time.  The appellant was notified of that 
decision and of his appellate rights.  He did not appeal that 
determination.  Accordingly, this decision is final.  
38 U.S.C.A. § 7105 (West 1991).

In August 1984, the Board denied an increased evaluation for 
the service-connected bilateral foot rash, evaluated as 0 
percent disabling at that time.  This decision is final.  
38 U.S.C.A. § 7104 (West 1991).

The RO denied an increased rating for the bilateral foot rash 
in February 1985, August 1990, November 1990, and September 
1995.  The appellant was notified of these decisions and of 
his appellate rights.  The November 1990 notification was 
returned by the Postal Service as undeliverable.  He did not 
appeal those determinations.  Accordingly, these decisions 
are final.  38 U.S.C.A. § 7105 (West 1991).

Received by the RO on February 23, 1996 was the appellant's 
reopened claim for an increased rating evaluation for his 
service-connected bilateral rash disorder Received in 
November 1999 were copies of VA outpatient reports showing 
treatment for his bilateral foot disorder from 1984 to May 9, 
1995.  These records are duplicates and were previously 
considered by the RO at the times of the prior final rating 
decisions.  Also received were VA and private medical records 
showing treatment for foot problems from July 1996 to 
February 2000. 

In October 1997, the RO granted an increased evaluation from 
zero percent to 10 percent for the service-connected 
bilateral foot disorder.  The effective date of this award 
was August 8, 1996.  In a January 1998 rating action, the RO 
changed the effective date of the increased rating award to 
February 23, 1996, the date of receipt of a claim.

During a November 1999 hearing, the appellant offered 
testimonial evidence regarding his bilateral foot rash.  It 
is asserted that the medical evidence of record in the early 
1980s supported an increased rating.  It was contended that 
the effective for the increased evaluation was either the 
early 1980s or late 1970s.  In this context, the appellant 
stated that he was assisted by a representative at the VA 
medical facility in filing a claim for a higher rating during 
a 1982 or 1983 hospitalization.  The appellant reported that 
he next filed a claim for increased benefits in 1983 or 1984.  
It was during this period that he was being clinically 
evaluated for his skin disorder. 


Analysis

With respect to effective dates, the law provides, in 
pertinent part, that the effective date of an increased award 
should be fixed in accordance with the facts found but shall 
not be earlier than the date of receipt of the claim or the 
date entitlement arose, whichever is later, except as 
otherwise provided.  38 C.F.R. § 3.400 (1999).  The effective 
date for an increase in disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the application is 
received within one year of such date.  38 C.F.R. 
§ 3.400(o)(2).

The veteran's filed several claims for an increased rating 
which were denied by the Board in August 1984 and by the RO 
in February 1985, August 1990, November 1990, and September 
1995.  The veteran did not appeal the RO decisions.  Absent 
clear and unmistakable error these decisions are final.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).

The appellant's claim for an increased rating for the 
bilateral foot rash was received by the RO on February 23, 
1996.  In conjunction with this claim the appellant submitted 
a May 9, 1995 VA outpatient report which shows treatment for 
his feet.  However, this report was previously considered at 
the time of the September 1995 rating action. There is no 
other evidence showing an increase in disability within the 
year prior to the dated of receipt.  See Harper v. Brown, 10 
Vet. App. 125 (1997).

In January 1998 the RO assigned a 10 percent rating for the 
bilateral foot rash effective February 23, 1996, the date of 
receipt of claim.  The Board concurs with this decision.  
Accordingly, an effective prior to February 23, 1996 for the 
assignment of a 10 percent rating for the bilateral foot rash 
is not warranted.


ORDER

Entitlement to an effective date prior to February 23, 1996, 
for an increased evaluation for a bilateral foot rash is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

